Title: To James Madison from Jonathan Williams, 13 June 1810
From: Williams, Jonathan
To: Madison, James


Sir
West Point June 13 1810
I took the liberty last fall of submitting to your inspection, as our Patron, Mr Massons Lectures on Fortification which he had presented to the U. S. Mily. Philo: Society. Besides the satisfaction of producing in our own Language the french improvements in this art, I was desirous of knowing whether you thought the Subject worthy of publication and dissemination.
Brigadier General Morton of the New York Artillery, and one of our Members, has since translated an Essay by Mr de L’Espinasse, which displays the late improvements in the use of Artillery in Battle, made during the Campaigns in Italy by the then first Consul of France. This Essay does not I believe exist in the English Language, and it is in my estimation of the highest importance, since it shows in a neat and perspicuous manner the principal Causes of the success that has attended the french Arms. The General is disposed to publish this, under the auspices of the Society, at his own Expence, and if I could have reason to hope that the sale would pay the expence I would publish Mr Massons Lectures with it. These works coming out in conjunction would show, in addition to what has been already published, that our Society is not altogether useless, and to evince this I feel myself strongly stimulated by my zeal for the Institution. I pray you to return the Copy, and if it be attended with your Remarks I shall be highly gratified.
I would not again trouble you on the subject of the Military Academy if it were not to express the regret arising from two circumstances which I formerly intimated to you, and which I think are clearly ascertained, by the repeated failure of every attempt in its favour, to be decided Facts. 1st. Those Members of both Houses of Congress who wish to augment the establishments at Washington are determined to oppose everything relating to the Institution unless its removal to Washington be a preliminary condition. 2d. The opposite party are equally determined to oppose everything relating to the Institution if it be not so absolutely fixed elsewhere, as forever to prevent its removal to that City. This is confirmed by what has been told me by an honourable Senator; “if the Site of the academy be left to the President” (as was proposed in the Bill presented last session) “he will fix it at Washington, and therefore I (of course his party) would oppose it, although I had no other objection to the Bill.”
I communicated to the Secretary of War sometime since, a proposition made to me by Governor Tompkins; it was this, To grant to the United States all the state ground on the east side of staaten Island bordering the whole extent of the Narrows and including all the Works that have been erected there, gratis, on condition of its being accepted as a site for the military academy. Taking into view the objects of the Institution, unconnected with any other consideration, I cannot hesitate in saying that I think this would be an excellent position & the proposed terms of the grant would operate as a Gift to the Institution of the cost of these Works, for if the United States would appropriate their value to the Academy taking the amount from the Fortification Fund there would be an ample provision for a permanent establishment without (in effect) any expence whatever: But unfortunately the Legislature of this State will not be in session ’till February, and Congress must dissolve on the 4th of March. From these and other considerations I totally dispair of any alteration in the System that will raise the academy to that State which the honour of the Nation and the advantage of the Army indisputably require, and convinced as I am that under its present want of necessary Buildings, requisite professors, and almost everything that should constitute a seminary of military Science, neither Benefit to the public nor honour to myself can be derived from it, I hope to be permitted to view the present session as the last in which I shall be required, personally, to superintend this inadequate Establishment.
I think myself bound to express my sentiments thus early that they may not hereafter appear to be devoid of due reflection; but I beseech you to be persuaded Sir, that in every way that I can aid the administration and serve the public, I shall always be ready within the compass of my limited Talents to testify the warmest Zeal; on the other hand whenever it appears to my mind impossible to render such services as the end in view indispensibly requires, or to give such satisfaction to the Government and the public at large as from ostensible circumstances they might reasonably expect, I shall feel it to be my duty to acquiesce in my inability, rather than vainly persist in useless Efforts. I have the honour to be With the greatest deference & Respect Sir Your devoted & obedient servant
Jona Williams
